Case 14-61319-wlh          Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15              Desc Main
                                     Document      Page 1 of 59



                      I THE U ITED STATES BA KRUPTC C URT
                             RTHER DISTRICT     E R IA
                                 AT A TA DI ISI

I RE                                                   CASE                             H

 ARCUS AR         UR   I ER                            CHAPTER
CHUD E    I       IA S   I ER
                                                       UD E            E D           HA E AU
              D

U S BA K ATI A ASS CIATI      AS                       C       TESTED           ATTER
TRUSTEE    R RESIDE TIA ASSET
SECURITIES C RP RATI    H   E
E UIT     RT A E ASSET BACKED
PASS THR U H CERTI ICATES SERIES
    KS




 ARCUS AR   UR   I ER
CHUD E    I IA S   I ER D
 A C     HA E T

              R


                                      NO       O               N

                            NO                                                                      R
          A            S                                   C                                        R
          A           S

                                          NO            C
  C                   U       S       C            T   T           D        S    A          A
      P

                                               C

      I                                                                 I                           C
                                                                   C

                  C                                                                             I
Case 14-61319-wlh     Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15             Desc Main
                                Document      Page 2 of 59



C                                              T                            C            C
US B          C          T      T    D     S   R                A               A


       I

                                                                        I
                  C

                                C



                                               R                    B
                                               A
                                               A            P           P
                                                        P               C
                                                    P               R           E S
                                               A            A
                                               P

                                               E
Case 14-61319-wlh       Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15            Desc Main
                                  Document      Page 3 of 59



                      I THE U ITED STATES BA KRUPTCY C URT
                             RTHER DISTRICT     E R IA
                                 AT A TA DI ISI

 I RE                                                  CASE                    H

  ARCUS AR           UR   I ER                         CHAPTER
 CHUD EY I           IA S   I ER
                                                       UD E       E DY       HA E AU
                 D

 U S BA K ATI A ASS CIATI      AS                      C   TESTED     ATTER
 TRUSTEE    R RESIDE TIA ASSET
 SECURITIES C RP RATI    H   E
 E UITY    RT A E ASSET BACKED
 PASS THR U H CERTI ICATES SERIES
     KS




  ARCUS AR   UR   I ER
 CHUD EY I IA S     I ER D
  A CY    HA EY T

                 R


                       TI       R RE IE    R       THE AUT        ATIC STAY

        C       ES                                            C

                 T                             S                     B             C




                            S      D



            D                       S                                    P

                            R          D           R
Case 14-61319-wlh          Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15                  Desc Main
                                     Document      Page 4 of 59



               T

                A



                                              I

          P                                               R             S               P

                                     P                          D

               T



                       P

                                                      D

               B



               B                         D



                                                                                    T

 cease funding any balance of Movan s clai

                                                                    R B     P

                               S                  C

                                                  R           US B              A                   T

     R             A       S             C                H     E                   A       B           P

 T        C                S             KS                                                     S

 A         S                                                        C
Case 14-61319-wlh                        Doc 101        Filed 01/31/19 Entered 01/31/19 17:29:15                           Desc Main
                                                       Document      Page 5 of 59



                                                                                  US B                    A                    T

         R                   A           S               C                    H       E                       A        B           P

 T               C                       S                   KS       US B                     A                           T

 R                   A           S                C               H           E                    A        B          P       T

 C                   S                       KS

                                                                                                                US B

 A                           T                    R               A       S               C             H         E

 A           B           P           T            C                   S               KS

                                                                                                                           US B

                 A                            T               R                   A       S         C                  H           E

                 A           B            P       T           C                   S           KS



 S                   a e                 us ee        a e no fu       e   ay en s on accoun of Movan s secu ed clai

     a       e secu ed o ion of Movan s clai                          be dee ed       i da n       i ou         e udice o Movan s



                                                                      C               T

     us ee on accoun of Movan s secu ed clai                              af e en y of an      de       an ing        is Mo ion

                                                                                                    eb o s o       eb o s      ounsel




                                                                  S               D
Case 14-61319-wlh            Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15            Desc Main
                                       Document      Page 6 of 59



             HERE      RE

                                                                                            D

 and a      o ia e s a e s a u es and fo an a a d of easonable a o ney s fees Movan also         ays

            R B        P                                                     C          T

                    en s on accoun of Movan s secu ed clai           a Movan be e      i ed o con ac

  e      eb o s o   eb o s     ounsel as a   o ia e   oug i s agen s se vice s and e esen a ives




                                                      R                  B
                                                      A
                                                      A              P       P
                                                                 P           C
                                                             P           R       E S
                                                      A              A
                                                      P

                                                      E
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document      Page 7 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document      Page 8 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document      Page 9 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 10 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 11 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 12 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 13 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 14 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 15 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 16 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 17 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 18 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 19 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 20 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 21 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 22 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 23 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 24 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 25 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 26 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 27 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 28 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 29 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 30 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 31 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 32 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 33 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 34 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 35 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 36 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 37 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 38 of 59




                                                                      �
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 39 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 40 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 41 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 42 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 43 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 44 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 45 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 46 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 47 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 48 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 49 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 50 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 51 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 52 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 53 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 54 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 55 of 59
Case 14-61319-wlh   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                              Document     Page 56 of 59
   Case 14-61319-wlh                   Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15    Desc Main
                                                 Document     Page 57 of 59

Name:             Marcu   r   ur   r
B a eN m e :
      a e:
           e:                                                                       m ee B :      ar a
     e        e    ae e e e                  m      e e e   m     e     e e   a      e e Ba a e    mme
  Case 14-61319-wlh      Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15   Desc Main
                                   Document     Page 58 of 59


Name:            Marcu   r   ur     r
B Case N m e :
      a e:
C m ee     :     a a m
   e ae            a a me                          a     e es      s




   a   e
Case 14-61319-wlh           Doc 101    Filed 01/31/19 Entered 01/31/19 17:29:15                        Desc Main
                                      Document     Page 59 of 59



                             UNITE STATES AN U T                                 U T
                              N   T E N IST I T    E                             IA
                                    AT ANTA I ISI N

 IN RE:                                                      C       N                         L

 MARCUS ARMOUR OLIVER                                        C
 C U NE   ILLIAMS OLIVER




                                      E TI I ATE             SE       I E

     I                                                                                     I

                                                                                                        I

             N                                                           A                 S

                                                                                  :

T                                                        :

R                V                                   N


T                                               US                                :

M            A        O                              C                                O
         R       L                                               R       L
V        R        A                                  V           R        A

I E TI               UN E   ENA T           E   U        T AT T E                      E       IN   IS T UE
AN                   E T
         :
                                                R                                N :
                                                A                    M
                                                A                     LL
                                                                             C
                                                                         R        NE S
                                                A                A
                                                         :
                                                     :
                                                E        :
